Luke, J.
An administratrix cannot maintain a suit on an insurance policy upon the life of her intestate, where the policy names a beneficiary. Accordingly, in this case, the policy not being payable to the decedent’s estate, it was not error for the court to dismiss the action. See, in this connection, Cason v. Owens, 100 Ga. 142 (28 S. E. 75), and Perry v. Tweedy, 128 Ga. 402 (57 S. E. 782, 119 Am. St. R. 393, 11 Ann. Cas. 46).

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., disqualified.